Title: From Thomas Jefferson to Pierre Dessin, 17 May 1786
From: Jefferson, Thomas
To: Dessin, Pierre



Sir
Paris. May 17. 1786.

I am now to return you many thanks for your attention to the several cases I left with you to be expedited to this place. They all came safe to hand. The Acquit à caution for the parcel which I brought myself, is herein inclosed. I should sooner have sent this, but that I awaited the arrival of the second parcel, meaning to return to you both acquits à caution together. But on asking for the second acquit, my servant was told that the company of the Roulage were obliged to see that returned themselves. As it is possible I may at times have packages from England recommended to your care, I will pray your attention to them, assuring you that every thing necessary for your reimbursements or security shall be performed on my part with the greatest punctuality. I am Sir your most obedient humble servt.,

Th: Jefferson

